      Case 1:21-cv-00500 ECF No. 1, PageID.1 Filed 06/14/21 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN


KIM HODGES as Personal Representative
for the Estate of Michael Donte Molson,

            Plaintiff,                                   Case No. 21-cv-500
v.
                                                         Hon.
SGT. JOSEPH ABRAM,
JOHN DOE DEPUTIES,
and COUNTY OF KENT,

          Defendants.
________________________________________/

                                 COMPLAINT

      NOW COMES Plaintiff, KIM HODGES, as Personal Representative for the

Estate of Michael Molson, by and through counsel, Johnson Law, PLC, and states

the following:

                               INTRODUCTION

      1.    This is a 42 U.S.C. § 1983 civil rights and wrongful death action being

filed against Kent County and its law enforcement officers stemming from the

January 20, 2021 arrest of Michael Donte Molson (“Mr. Molson”), during which

Mr. Molson ingested illicit narcotics, including cocaine, in front of the defendant

arresting officers. Mr. Molson died the following day from acute cocaine toxicity.

Mr. Molson was in Kent County custody from his arrest until his death and received
       Case 1:21-cv-00500 ECF No. 1, PageID.2 Filed 06/14/21 Page 2 of 7




no medical treatment for the cocaine ingestion, despite the defendants’ obligation to

treat him. Defendants, quite simply, let Mr. Molson die.

                          JURISDICTION AND VENUE

      2.     The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

      3.     Venue is appropriate in the Western District of Michigan pursuant to

28 U.S.C. § 1391(b) since the Defendants are domiciled in Kent County, Michigan,

and/or the acts providing the legal basis for this complaint occurred in Kent County,

Michigan.

                                      PARTIES

      4.     Plaintiff Kim Hodges in her capacity as Personal Representative for the

Estate of Michael Donte Molson, is a citizen of the Unties States, State of Michigan,

and was at all pertinent times a resident of Grand Rapids, MI.

      5.     Defendant Kent County was at all pertinent times a political sub-unit of

the State of Michigan. Kent County was at all pertinent times legally obligated to

enact policies, procedures, protocols, and customs, both written and unwritten, for

its law enforcement officers to strictly follows, that conform with the laws of the

state of Michigan and the laws of the United States, including the United States

Constitution. Instead, Kent county enacted and maintained policies, procedures,

protocols, and customs, both written and unwritten, that demonstrated its deliberate

indifference to the rights of individuals such as Plaintiff including but not limited to
       Case 1:21-cv-00500 ECF No. 1, PageID.3 Filed 06/14/21 Page 3 of 7




inadequate training and discipline such that its law enforcement officers were not

equipped to do their duties. Kent County’s deliberate indifference directly caused

the harm complained of in this action.

      6.       Defendant Sergeant Joseph Abram, was at all pertinent times acting

within in his capacity as a law enforcement officer employed by Kent County as

such, acting under color of state law as trained by Kent County, acting in the course

and scope of his duties as a law enforcement officer, and he is being sued both in his

individual and official capacities.

      7.       The John Doe Deputies defendants are other members of law e

enforcement, both who were at the scene when Mr. Wallace ingested the narcotics,

as well as deputies assigned to the jail who knew that Mr. Molson was dying of a

drug overdose and did let him die. The identities of the John Doe’s will be gleaned

through discovery, at which time Plaintiff will be in a position to identify them with

specificity.

      8.       All complained-of actions of all defendants were done maliciously,

deliberately, willfully, wantonly, knowingly, consciously, intentionally, purposely,

purposefully, statistically, recklessly, with gross negligence, deliberate indifference,

and with no objective basis.

      9.       Defendants are all being sued in their individual and official capacities.

                                        FACTS
       Case 1:21-cv-00500 ECF No. 1, PageID.4 Filed 06/14/21 Page 4 of 7




       10.       On January 20, 2021, defendants executed a search warrant of 543

Shirley St NE, in Grand Rapids, Michigan, where the decedent, Mr. Molson was

present.

       11.       Upon the police entering, Mr. Molson immediately grabbed what was

clearly and obviously narcotics, and stuffed a large quantity in his mouth and

swallowed.

       12.       The defendants observed this and know or should have known that the

ingestion of such quantities of illegal narcotics can be lethal.

       13.       Mr. Molson was then transported to the Kent County jail and not to a

hospital.

       14.       Mr. Molson was brought to court on January 21, 2021 and passed away

shortly after.

       15.       His cause of death was acute cocaine toxicity.

       16.       Mr. Molson died as a direct result of the defendants’ actions inactions.

       17.       Had the defendants brought Mr. Molson to a hospital or sought

adequate medical attention, as required by state and federal law, Mr. Molson would

still be alive.

                                    COUNT I
                        DELIBERATE INDIFFERENCE
     (against all defendants, including a Monell claim against Kent County)

       18.       Plaintiff incorporates by reference all prior allegations.
       Case 1:21-cv-00500 ECF No. 1, PageID.5 Filed 06/14/21 Page 5 of 7




      19.    Defendants had actual knowledge that Mr. Molson had ingested a

potentially fatal amount of narcotics.

      20.    Defendants had an obligation to obtain medical treatment for Mr.

Molson for such a known serious medical need.

      21.    Instead, the defendants did not seek any medical attention for Mr.

Molson and allowed Mr. Molson to die from the narcotics in his system.

      22.    As a direct and foreseeable consequence of the actions and inactions of

the defendants, Mr. Molson died.

      23.    Defendant Kent County had in effect at the time of Mr. Molson’s death,

policies, procedures, protocols, and customs, either written or unwritten, that

demonstrated deliberate indifference to the constitutional rights of Mr. Molson, and

directly caused the individual defendants to violate Mr. Molson’s constitutional

rights, as is described herein.

      24.    These policies, procedures, protocols, and customs, whether written or

unwritten included a severe lack of training such that the individual defendants were

not adequately equipped to execute their law enforcement obligations, deficient

oversight, training, and supervision such that the individual defendants were

effectively rained to evaluate the rights of Mr. Molson, and actual policies,

procedures, protocols, and customs, that allow for an individual such as Mr. Molson

to literally die slowly while in custody while nobody did anything to help him.
       Case 1:21-cv-00500 ECF No. 1, PageID.6 Filed 06/14/21 Page 6 of 7




Further, Kent Couty has taken no administrative or legal action, against those

responsible for the death of Mr. Molson which serves as an approval of their actions.

                                     COUNT II
                               WRONGFUL DEATH
                               (against all defendants)

      25.     Plaintiff incorporates by reference all prior allegations.

      26.     Mr. Molson died while in the custody of the defendants, who had an

obligation under both state and federal law to provide medical assistance to Mr.

Molson, but they chose not to do so.

      27.     Such action and inaction by the defendants constitute wrongful acts, as

defined by Michigan law MCL 600.2922.

      28.     Mr. Molson died as a result of the actions and inactions of the

defendants.

                                 PRAYER FOR RELIEF

     WHEREFORE, KIM HODGES, as Personal Representative for the Estate of

Michael Molson, demands judgment and prays for the following relief, jointly and

severally, against all Defendants:

              a.    Full and fair compensatory damages in an amount to be

                    determined by a jury;

              b.    Punitive damages in an amount to be determined by a jury;

              c.    Reasonable attorney’s fees and costs of this action; and
       Case 1:21-cv-00500 ECF No. 1, PageID.7 Filed 06/14/21 Page 7 of 7




             d.     Any such other relief as appears just and proper.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by jury of all triable issues, pursuant to Fed.

R. Civ. P. 38(b).

                                              Respectfully submitted,

                                              JOHNSON LAW, PLLC
                                        By: /S/ Solomon M. Radner
                                            Solomon M. Radner (P73653)
                                            Attorney for Plaintiff
                                            535 Griswold Ste 2600
                                            Detroit, MI 48226
                                            (313) 324-8300
                                            SRadner@VenJohnsonLaw.com
Dated: June 14, 2021
